Citation Nr: 1420386	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-17 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Service connection for the cause of the Veteran's death.

2.  Entitlement to VA nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, R.M., and S.E.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  He died in July 1968.  The Appellant is the Veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which denied VA nonservice-connected death pension benefits and denied dependency and indemnity compensation (DIC) benefits to include service connection for the Veteran's cause of death. 

While the Appellant did not initially claim service connection for the cause of the Veteran's death, she appealed both the April 2009 the denial of nonservice-connected death pension benefits and service connection for the cause of the Veteran's death in a notice of disagreement and substantive appeal.  Moreover, the Board finds that both of these issues were adequately addressed in a March 2010 statement of the case.  Accordingly, both issues are currently before the Board.  

The Appellant testified at a June 2013 Board videoconference hearing.  The hearing transcript has been associated with the claims file.  

The Board remanded the appeal in September 2013 for further development which included issuance of notice under the Veterans Claims Assistance Act, a request for outstanding private medical records, and to obtain a VA opinion.  This was accomplished, and the Board finds that it may proceed with a decision on the issues on appeal at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Additional evidence and argument was submitted in March 2013.  The additional argument is addressed in the decision below.  The additional evidence submitted is duplicative of evidence previously submitted and considered by the RO.  Therefore waiver of initial consideration of this evidence by the RO is not necessary.  See 38 C.F.R. § 20.1304 (2013).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 1968.  

2.  At the time of his death, the Veteran was not service-connected for any disabilities. 

3.  The Veteran's cause of death was due to massive pulmonary embolus.  

4.  The Veteran did not experience an injury, disease, or symptoms related to massive pulmonary embolus in service.

5.  The Veteran's cause of death is not etiologically related to active service, to include claimed varicose veins in service.

6.  For the entire period on appeal, the Appellant's countable income exceeded applicable maximum annual pension rates.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).

2.  The criteria for entitlement to payment of nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

VA has met its duty to notify and assist the Appellant in this case.  Pursuant to the September 2013 Board remand, the RO issued VCAA notice in a December 2013 which informed the Appellant of the evidence necessary to substantiate a claim for DIC benefits in accordance with Hupp, evidence VA would reasonably seek to obtain, and information and evidence for which she was responsible.  

Service treatment records, a certificate of death, lay statements, and a videoconference hearing transcript have been associated with the record.  Additionally, the Board remanded the case in September 2013 for additional development, to include a request for a private autopsy report identified in the Veteran's death certificate and a VA medical opinion to address the etiology of the Veteran's cause of death.  

The Board finds that the RO substantially complied with the Board's September 2013 remand by requesting that the Appellant provide relevant treatment records preceding the Veteran's death, to include an autopsy report and hospital records from Memorial Baptist Hospital.  The Appellant, to date, has not provided a copy of the requested treatment records or autopsy report, and in correspondence, received in February 2014, she indicated that, due to the passage of time, the hospital records had been destroyed.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  

In compliance with the Board's September 2013 remand, a VA medical opinion was obtained to address the Appellant's contention that the Veteran's cause of death was due to varicose veins.  The Board finds that the January 2014 VA medical opinion of record is adequate as it is premised on review of the evidence of record, addresses pertinent lay testimony and statements of record, and is supported by adequate rationale.  The Appellant submitted additional evidence and argument in March 2014.  The Board finds that the additional evidence is duplicative of evidence already of record, and additional arguments made in support of the appeal have been considered by the Board.  The Appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Appellant.  See 38 U.S.C.A. § 5103A; DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

With respect to the Appellant's claim for nonservice-connected death pension, the Appellant was provided with an Improved Pension Eligibility Verification Report and Medical Expense Report in April 2009 and was asked to provide information about any income change or family medical expenses to help substantiate her claim.  Updated income information was received in 2013.  The Board finds that additional VCAA notice and assistance is not required to address the Appellant's claim for death pension benefits because the issue presented involves a claim that cannot be substantiated as a matter of law based on the undisputed facts of this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Cause of Death Laws and Regulations

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  XX is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Cause of Death Analysis

The Veteran served on active duty from March 1953 to March 1955.  He died in July 1968.  At the time of his death, the Veteran was not service-connected for any disabilities.  The Appellant is seeking service connection for the cause of the Veteran's death which she claims is due to varicose veins, which she, in turn, contends were incurred in service.  

The Board finds that weight of the evidence shows that the Veteran's cause of death was due to massive pulmonary embolus.  The Board finds that varicose veins were neither a primary or contributory cause of death.  The Veteran's death certificate lists the Veteran's cause of death as massive pulmonary embolus; no contributory causes of death were identified.  While the death certificate indicates that an autopsy was performed, an autopsy and hospital records leading up to the Veteran's time of death are not available. 

The Board finds that the Veteran's cause of death is not etiologically related to active service, to include claimed varicose veins.  Service treatment records are of record and appear complete.  Service treatment records, to include a March 1955 separation examination, do not reflect any complaints, symptoms, or diagnoses that could be related to pulmonary embolus in service.  Varicose veins we not identified in service,

In an October 2013 statement, the Appellant contends that pulmonary embolus was caused by blood clots due to varicose veins which she contends were incurred in service.  In support of her claim, she also submitted a February 2009 statement from the Veteran's brother, R.M., who stated that when the Veteran entered service, "his legs were in perfect physical condition; however, when he was discharged two years later, he had large varicose veins in both legs."  R.M. also asserted that the Veteran's cause of death was due to the passing of blood clots from his legs into his lungs, which resulted in pulmonary embolus according to the Veteran's autopsy.  

Despite the Appellant's October 2013 statement, that large varicose veins were incurred in service, during a June 2013 videoconference hearing, she indicated that she did not know when she first noticed the Veteran's varicose veins.  The Appellant testified that she and the Veteran slept in the same bedroom, even when he went in the military.  While her testimony is somewhat unclear, it appears that she reported that varicose veins were present "even when he went to the military."  However, she also reported that she did not pay much attention to the Veteran's legs until late 1955 or 1956, when the Veteran's family members were teasing him about "the road map on his legs," but "it was never discussed when he first noticed them or how they may have happened."  The record shows that the Veteran entered service in 1953, and that he and the Appellant were later married in May 1958, though it appears from the Appellant's testimony, that she and the Veteran were in a relationship for several years prior to their marriage.  

Lay evidence has been held to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins).  The Board finds that the Appellant and R.M. are competent to describe varicose veins being present and noticeable some time after the Veteran's separation from service, and the Board finds that their testimony in that respect is credible.  The Board finds, however, that their statements and testimony as to when the Veteran's varicose veins had their onset is vague, inconsistent with other evidence of record, and is not credible.  In that regard, R.M. stated that the Veteran's "legs were in perfect physical condition" prior to service, but he did not clearly state that varicose veins were not present at that time.  Instead, he indicated that "when [the Veteran] was discharged two years later, he had large varicose veins in both legs."  In contrast, the Appellant indicates during videoconference hearing testimony that she did not know when the Veteran's varicose veins had their initial onset.  In a January 2014 VA opinion, a Board Certified expert in the field of vascular surgery with expertise in varicose veins and pulmonary embolism opined that R.M.'s statement was not clinically likely.  He reasoned that varicose veins affected one fourth to one third of adults, and overwhelmingly had an insidiously slowly progressive course.  He reported that to go from no varicose veins to large bilateral lower extremity varicose veins over the course of just two years would be highly unusual.  The VA examiner indicated that rapid onset cases of varicose veins were always associated with major medical events such as arteriovenous fistula, vena cava occlusion, or massive trauma, and service treatment records were silent for any major medical events or any varicose vein recordings.  Based on the inconsistences in lay statements and testimony provided by the Appellant and the R.M., and evidence provided by a January 2014 VA opinion showing that the onset of large varicose veins, as described by the appellant and R.M. over a two-year period, was unlikely, the Board finds that the Appellant and R.M. have not provided credible evidence with regard to the nature and onset of the Veteran's varicose veins.  

Similarly, the Board finds that the Appellant and R.M. have not provided competent or credible evidence relating the Veteran's cause of death to varicose veins in service.  While the Appellant contends that the Veteran's cause of death is related to varicose veins, she has not provided competent evidence, outside of her own lay assertions and the lay assertions of family members, relating the two disabilities.  While the Appellant contends that the Veteran's autopsy report confirmed that his death was due to varicose veins and that she had been told the same by the Veteran's physician, such evidence has not been submitted to the record.  Additionally, while the Appellant may be competent to establish a diagnosis of varicose veins through her own lay observations, the Board finds that she, R.M., and S.E. are not competent to establish a nexus between varicose veins and the Veteran's cause of death due to pulmonary embolus.  The Board finds that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a etiology of pulmonary embolus, a condition not capable of lay observation, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds, therefore, that the Appellant has not provided competent evidence with respect to the etiology of the Veteran's cause of his death.  

The Appellant more recently contends, in a March 2014 statement submitted by her daughter, that while "less than 1% of patients are affective by acute superficial venous thrombophlebitis . . . who's two say that [the Veteran] was not in that 1%."  VA regulation, however, provides that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  Accordingly, a nexus or relationship must be established by competent and probative evidence in order to establish service connection.  The Appellant's daughter also contends, "VA records were destroyed, so you cannot say that [the Veteran's] varicose veins were not caused by his military service."  The Board finds, however, that service treatment records are of record and there is no indication that any records have been destroyed.  

The Court has held that "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the January 2014 VA opinion, provided by a vascular surgeon based on a review of the entire record, provides competent, credible, and probative evidence showing that the Veteran's cause of death was not incurred in service.  

The January 2014 VA examiner opined that the medically undocumented varicose veins, whether they developed on active duty or not, did not cause, or result in the Veteran's death due to massive pulmonary embolus.  He reasoned that even if the Veteran developed varicose veins, large or otherwise, on active duty, visible superficial varicose veins are clinically insignificant and cause no major problems over the course of the patient's lifetime.  The VA examiner stated that, contrary to the Appellant's report that the Veteran's attending provider opined that pulmonary embolus was due to varicose veins, in his expert opinion, visible large superficial varicose veins are not a significant risk factor for pulmonary embolus.  He stated that it is well established in the medical literature that a massive pulmonary embolism, capable of death, is overwhelmingly caused by deep venous thrombosis within the lower extremity deep venous system.  The VA examiner explained that the superficial venous system, where visible varicose veins could develop and be seen, was anatomically distinct from the deep venous system and did not cause pulmonary embolus.  The VA examiner concluded that the Veteran's fatal pulmonary embolus was not due to, the result of, or associated with reported varicose veins.  The Board finds that the VA examiner's opinion is probative, was based on an accurate factual premise, considers the lay evidence of record identifying the presence of large varicose veins shortly after service separation, and the VA examiner provided a comprehensive statement of the reasons and bases for the opinion rendered based on his own expertise and the facts of this case.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In contrast, the Board has accorded no probative weight to lay statements provided by the Appellant, R.M., and S.E., asserting that the Veteran's cause of death was due to varicose veins, where their statements lack credibility and are unsupported by the medical evidence of record.

The Board finds, therefore, that the Veteran's cause of death, diagnosed as massive pulmonary embolus, is not shown to have been incurred in service.  For these reasons, the Board finds that the preponderance of the evidence is against service connection for the Veteran's cause of death.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Appellant's claim. 

Law and Analysis for Evaluating Countable Income 

Death pension benefits are generally available for surviving spouses as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income. 38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271. 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2013).  The Gross income from a business or profession may be reduced by the necessary operating expenses.  38 C.F.R. § 3.262(a)(2).  Income of the spouse will be determined under the rules applicable to income of the claimant.  38 C.F.R. 
§ 3.262(b).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income. 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii);
 38 U.S.C.A. § 1503(a)(8).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations.  
38 C.F.R. § 3.21 (2013). 

The Appellant filed a claim for death pension benefits in March 2009.  At the time she submitted her claim, the applicable MAPR for a surviving spouse with no dependents was $7,933.00.  The applicable MAPR rate was increased to $8,219.00 on December 1, 2011, to $8,359.00 on December 1, 2012, and to $8,485.00 on December 1, 2013.  

After a review of all the evidence, lay and medical, the Board finds that for the entire appeal period, the Appellant's countable income exceeded applicable MAPR rates and is a bar to the receipt of death pension benefits.

The record shows that the Appellant's annual income in 2009 consisted of SSA benefits in the amount of $1286.40 a month, or $15436.80 annually, and retirement benefits in the amount of $277.23 a month, or $3326.76 annually, received a McKesson Corporation Retirement Plan.  The amount reported on the Veteran's claim was confirmed by associated documents from SSA and J.P. Morgan/ McKesson Corporation Retiree Benefits.  Accordingly, the Board finds that the Appellant had a total annual income of $18,763.56 in 2009.  

The Appellant also identified a monthly medical expense which includes a Medicare Part B premium of $96.40 a month, AARP medical insurance premium of $172.00 a month, and AARP drug premium of $8.00 a month, resulting in annual medical expenses totaling $3316.80.  Total income may be reduced by amounts paid for unreimbursed medical expenses in excess of 5 percent of the applicable MAPR.  Five percent of the applicable MAPR rate ($7,933.00) in effect at the time of the March 2009 claim is $396.65.  Thus, annual medical expenses in the amount of $2,920.15 may be deducted from the total income of $18,764.88.  This reduction results in a countable income of $15,844.73.  The Board finds that the Appellant's countable income of $15,844.73 exceeds the applicable MAPR of $7,933.00 in 2009 and is a bar to the receipt of death pension benefits.  

Updated income information shows that SSA benefits for 2013 were increased to $1354.90 a month, or $16258.80 annually, with no change in the $3328.08 received annually from McKesson Corporation Retirement.  Accordingly, the Board finds that the Appellant had a total annual income of $19,587.60 in 2013.  An updated medical expense report was not provided; however, the SSA notice letter identified a Medicare Part B premium of $104.90 a month.  Even assuming that there was no significant change in the amount the Appellant paid for private medical insurance (previously reported at $172.00 a month) and a private drug plan (previously reported at $8.00 a month), resulting in annual medical expenses totaling approximately $3418.80 a month, the Board finds that the Appellant's countable income of $19,587.60 in 2013, reduced by annual medical expenses in excess of 5 percent of the applicable MAPR would greatly exceed the applicable MAPR of $8,485.00 in 2013, and remains a bar to the receipt of nonservice-connected death pension benefits.  

For these reasons, the Board finds that for the entire appeals period, the Appellant's countable income exceeds the statutory limits for entitlement to death pension benefits.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, the claim of entitlement to death pension benefits must be denied.

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the Veteran's cause of death is denied.

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


